This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1          IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2 Filed: August 4, 2016

 3 JOSE CASTRO-MONTANEZ,

 4          Worker-Respondent,

 5 v.                                                                     NO. S-1-SC-35609

 6 MILK-N-ATURAL, LLC,

 7          Employer-Petitioner,

 8 and

 9 NEW MEXICO UNINSURED EMPLOYERS' FUND,

10          Statutory Third Party-Respondent.


11 ORIGINAL PROCEEDING ON CERTIORARI


12   Hinkle Shanor LLP
13   Chelsea Balzano Green
14   Alyssa Dawn Fugitt
15   Roswell, NM

16 for Petitioner


17 New Mexico Center on Law and Poverty
 1 Timothy M. Davis
 2 Albuquerque, NM

 3 for Worker-Respondent


 4                    DISPOSITIONAL ORDER OF REVERSAL

 5 CHÁVEZ, Justice.

 6   {1}   This Court granted Milk-N-Atural, LLC’s (Milk-N-Atural) petition for writ of

 7 certiorari and held it in abeyance pending the outcome of Rodriguez v. Brand West

 8 Dairy (Rodriguez II), 2016-NMSC-___, ___ P.3d ___ (Nos. S-1-SC-35426 & S-1-SC-

 9 35438, June 30, 2016). See Castro-Montanez v. Milk-N-Atural, LLC, No. S-1-SC-

10 35609, order 1-2 (N.M. Sup. Ct. Jan. 19, 2016). On June 30, 2016, we filed an

11 opinion in Rodriguez II holding that the farm and ranch laborer exclusion contained

12 in NMSA 1978, Section 52-1-6(A) (1990) of the New Mexico Workers’

13 Compensation Act is unconstitutional and directed that our holding be prospectively

14 applied to any injury that manifests after the date that our mandate issued in Rodriguez

15 II pursuant to Rule 12-402(B) NMRA. Rodriguez II, 2016-NMSC-___, ¶¶ 2, 51.

16 Because the injury alleged by Castro-Montanez manifested itself before the date we

17 issued the mandate in Rodriguez II, our holding in Rodriguez II does not inure to his

18 benefit.


                                              2
 1   {2}   All of the Justices having concurred that there is no reasonable likelihood that

 2 a written decision or opinion would affect the disposition of this appeal or advance the

 3 law in New Mexico, we enter this dispositional order of reversal of the Court of

 4 Appeals and affirm the entry of summary judgment in favor of Milk-N-Atural by the

 5 worker’s compensation judge (WCJ). Castro-Montanez v. Milk-N-Atural, LLC, No.

 6 34,772, mem. op. ¶¶ 3-4 (N.M. Ct. App. Oct. 28, 2015) (non-precedential).

 7   {3}   Castro-Montanez alleges that on November 22, 2014, he injured his shoulder

 8 and knee after being thrown by a bull while employed as a milker and pusher at Milk-

 9 N-Atural’s dairy. Castro-Montanez filed a complaint seeking workers’ compensation

10 on January 2, 2015. On April 17, 2015, Milk-N-Atural filed a motion for summary

11 judgment claiming that Castro-Montanez’s claim was barred by the farm and ranch

12 laborer exclusion. On May 28, 2015, the WCJ granted Milk-N-Atural’s motion for

13 summary judgment. Castro-Montanez subsequently filed a notice of appeal with the

14 Court of Appeals on June 18, 2015. Several days later, on June 22, 2015, the Court

15 of Appeals issued its decision holding that the farm and ranch laborer exclusion was

16 unconstitutional in Rodriguez v. Brand West Dairy (Rodriguez I), 2015-NMCA-097,

17 ¶ 7, 356 P.3d 546, cert. granted, 2015-NMCERT-008. The workers in Rodriguez I

18 had filed workers’ compensation complaints two years prior to Castro-Montanez’s


                                               3
 1 complaint, in February and March 2013 respectively.

 2   {4}   On October 28, 2015, the Court of Appeals reversed the WCJ’s decision to

 3 grant Milk-N-Atural’s motion for summary judgment based on the Court of Appeals’s

 4 decision in Rodriguez I.      Castro-Montanez, No. 34,772, mem. op. ¶ 2 (non-

 5 precedential). This Court issued a writ of certiorari to the Court of Appeals and

 6 ordered that Castro-Montanez be held in abeyance pending our resolution of

 7 Rodriguez II.

 8   {5}   This Court’s opinion in Rodriguez II will apply prospectively to all injuries

 9 suffered by farm and ranch laborers that manifest after the date that the mandate in

10 Rodriguez II issues, with the exception of the workers’ claims in Rodriguez II. 2016-

11 NMSC-___, ¶ 51. Therefore, the farm and ranch laborer exclusion applies to the

12 claim filed by Castro-Montanez, and the WCJ was correct to grant summary judgment

13 to Milk-N-Atural.

14 IT IS THEREFORE ADJUDGED THAT:

15   {6}   The Court of Appeals is reversed and the summary judgment entered by the

16 WCJ in favor of Milk-N-Atural is affirmed.

17   {7}   IT IS SO ORDERED.


18                                         ___________________________________

                                             4
1   EDWARD L. CHÁVEZ, Justice



2   ____________________________________
3   CHARLES W. DANIELS, Chief Justice



4   ___________________________________
5   PETRA JIMENEZ MAES, Justice



6   __________________________________
7   BARBARA J. Vigil, Justice



8   ___________________________________
9   JUDITH K. NAKAMURA, Justice




      5